*888MEMORANDUM **
Jagvier Singh Grewal petitions for review of a decision by the Board of Immigration Appeals. The Board rejected Grewal’s appeal of an Immigration Judge’s denial of his claims for asylum, withholding of removal, and protection under the Convention Against Torture. The decision of the Immigration Judge included adverse determinations of credibility, which were adopted by the Board.
Denial of Petitioner’s claims and the adverse credibility determinations made below are reviewed under a substantial evidence standard.1 Adverse credibility determinations must be supported by “specific, cogent, reasons,”2 and such reasons must bear “a legitimate nexus to the finding.”3
The record provides substantial evidence to support adverse credibility determinations on the issues of Grewal’s past political activity, his past persecution in India, and his father’s past persecution. The record also shows that Grewal offered at his deportation hearing explanations for the relevant inconsistencies in his submissions to immigration authorities. The Immigration Judge rejected these explanations and found that Grewal was not credible.
Grewal’s statements regarding his past political activity, his past persecution, and the past persecution of his father are directly relevant to his eligibility for asylum. Therefore, there is a “legitimate nexus” between the adverse credibility determinations made below and the denial of Grewal’s asylum claim.
PETITION DENIED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by 9 th Cir. R. 36-3.


. See Hogue v. Ashcroft, 367 F.3d 1190, 1194-95 (9th Cir.2004).


. Id. at 1195 (quoting Gui v. INS, 280 F.3d 1217, 1225 (9th Cir.2002)).


. Id. (quoting Chebchoub v. INS, 257 F.3d 1038, 1043 (9th Cir.2001)).